DETAILED ACTION
The instant action is in response to application 2 April 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
¶2 Push-pull converters are a term of art, and it would be helpful to one of ordinary skill if applicant included the term in paragraph 2.
¶5 “significant input voltages” appears to mean “voltage spikes”.
¶7 “that employs” should be “employing”.  35 USC 112(a) requires the specification to be concise.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The claims are objected to for the following informalities: Claim 2/3 refer a mark/ the mark state without prior recitation.  Though the mark state refers to the on-state, and a switch only has two states, and the specification makes clear what is meant, the claims should consistently refer to a mark state then the/said mark state in order to have proper antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “the circuit” in line 22.  There are a large number of circuit elements this could refer to.  Though applicant only states “a power supply circuit”, switches, transformers, and controllers are also listed in the body of the claim.  As such, the antecedent basis is not proper.  Generally, limitations in the preamble are not generally given structural weight, especially when the remainder of the claim describes a complete invention (“the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.”).  For the purposes of examination, it will be assumed “a power supply circuit” in claim 1 was positively recited outside of the preamble, and “the circuit” refers to “the power supply circuit”. 
Claims 2-12 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Unknown (JP 6370292 – item 1 on foreign references in applicant’s IDS) in view of Wilkinson (US 2017/0133940A1).
As to claim 13, Unknown discloses A power supply circuit comprising: a push-pull portion comprising a transformer (8) having a primary winding and a secondary winding, wherein a first terminal (node 7a/13a) of the primary winding is connected to ground via a first switch (7a), and wherein a second terminal (node 7b/13b) of the primary winding is connected to ground via a second switch (7b); an inductor having a first terminal (5) thereof connected to an input voltage via a third switch, wherein a second terminal of the inductor is connected to a centre tap on the primary winding of the transformer; an energy storage portion (2) connected between the primary winding of the transformer and ground, said energy storage portion being further connected to the first terminal of the inductor via a fourth switch (13a).
Unknown does not disclose and a plurality of output portions, each comprising first and second output terminals, wherein a first terminal of each secondary winding is connected to the first output terminal of a corresponding output portion via a respective first forward bias output diode, a respective second terminal of each secondary winding is connected to the respective first output terminal via a respective second forward bias output diode, and wherein the respective second output terminal is connected to a centre tap of the respective secondary winding.
	Wilkinson teaches and a plurality of output portions, each comprising first and second output terminals, wherein a first terminal of each secondary winding is connected to the first output terminal of a corresponding output portion via a respective first forward bias output diode, a respective second terminal of each secondary winding is connected to the respective first output terminal via a respective second forward bias output diode, and wherein the respective 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Unknown to use multiple output channels as disclosed in Wilkinson to provide power to multiple loads.  
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Unknown (JP 6370292) in view of Wilkinson (US 2017/0133940A1) and Takagami (US 2013/0027984).
As to claim 14, Unknown in view of Wilkinson teaches a controller to operate the first, second, third, and fourth switches (the diodes act as switches based on current direction), said controller being arranged to apply a first pulse width modulated (PWM) signal to the first switch, and applies a second PWM signal to the second switch (7a/7b operate via PWM)..
Unknown in view of Wilkinson does not disclose a controller arranged to monitor the input voltage said first and second PWM signals partially overlap.
	Takagami teaches a controller arranged to monitor the input voltage (See Fig. 1-3, the regen circuit 9 is controlling the input node voltage from item 1) and to operate the first, second, third, and fourth switches (the diodes act as switches based on current direction), said controller being arranged to apply a first pulse width modulated (PWM) signal to the first switch, and applies a second PWM signal to the second switch, wherein said first and second PWM signals partially overlap (¶25 “When both the FETs 4 and 5 are tuned on, the electric current "i1" flowing in the choke coil 2 increases. On the other hand, only one of the FETs 4 and 5 is turned on, the electric current "i1" decreases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use input voltage control as disclosed in Takagami to lessen he effect of input transients.  



Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1, the prior art fails to disclose: “when the input voltage is above the second threshold, the controller operates the circuit in a second mode in which the controller applies a third PWM signal to the third switch and opens the fourth switch; and when the input voltage is below the first threshold, the controller operates the circuit in a third mode in which the controller closes the third switch and applies a fourth PWM signal to the fourth switch.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 15, the prior art fails to disclose: “when the input voltage is between a first threshold and a second threshold greater than said first threshold, the controller operates the circuit in a first mode in which the controller closes the third switch and opens the fourth switch; when the input voltage is above the second threshold, the controller operates the circuit in a second mode in which the controller applies a third PWM signal to the third switch and opens the fourth switch; and when the input voltage is below the first threshold, the controller operates the circuit in a third mode in which the controller closes the third switch and applies a fourth PWM signal to the fourth switch.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trip et als "Considerations on efficiency increase for power electronic circuits that .
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PETER M NOVAK/Primary Examiner, Art Unit 2839